Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Specification

The disclosure is objected to because of the following informalities: the last sentence of par. 26 is incomplete:

“[0026] … In certain embodiments, the   “

Appropriate correction is required.

Claim Objections

Claim 10 is objected to for depending on a cancelled claim:

“10. (original) The header of claim 7, wherein the at least one protrusion extends along a majority of a longitudinal length of the belt conveyor.”

It appears claim 10 should be dependent from claim 1.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Persoons et al (4229932).


[AltContent: textbox (Feeder housing)][AltContent: arrow][AltContent: textbox (header)][AltContent: arrow][AltContent: textbox (Inlet of the feeder housing)][AltContent: arrow]
    PNG
    media_image1.png
    487
    683
    media_image1.png
    Greyscale
 

[AltContent: textbox (Rear end of the header)][AltContent: arrow][AltContent: arrow][AltContent: textbox (belt conveyor extends past a rear of the header)]
    PNG
    media_image2.png
    453
    686
    media_image2.png
    Greyscale

1. (currently amended) A header of a combine harvester, comprising:
a belt conveyor (130) that during operation directs a movement of harvested crop material toward a feederhouse of the combine harvester (intended use is shown/taught above), 
wherein the belt conveyor is located adjacent an inlet of the feederhouse (marked up) and comprises at least one protrusion extending radially from the belt conveyor (cleats 143) that during operation of the belt conveyor helps direct movement of harvested crop material toward the feederhouse (intended use is shown/taught above), and 
a rear portion of the belt conveyor extends past a rear of the header and extends into the inlet of the feederhouse (marked up).

, other crops can be harvested which require separation of parts during operation.”

2. (original) The header of claim 1, wherein the header comprises a corn header (NOTE: a distinct and particular structure is not claimed; as taught above, “other crops” can be harvested; the “other crop” encompasses crops other than peas).

3. (original) The header of claim 1, wherein belt conveyor is disposed in front of the inlet of the feederhouse (shown / taught above).

4. (original) The header of claim 3, wherein belt conveyor extends across an entire width of the inlet of the feederhouse (shown/taught above).

8. (original) The header of claim 1, wherein the belt conveyor comprises a plurality of the protrusions (cleats are already addressed above).

9. (original) The header of claim 8, wherein the plurality of protrusions are circumferentially spaced apart about a longitudinal axis of the belt conveyor (shown/taught above).

claim 1, wherein the at least one protrusion extends along a majority of a longitudinal length of the belt conveyor (inherent).

The following is already addressed above, unless otherwise noted:

18. (currently amended) A combine harvester, comprising: 
a feederhouse comprising an inlet for receiving harvested crop material (marked up); and 
a header (marked up) comprising:
a belt conveyor that during operation directs a movement of the harvested crop material toward the feederhouse of the combine harvester, 
wherein the belt conveyor is located adjacent the inlet of the feederhouse and comprises at least one protrusion extending radially from the belt conveyor that during operation of the belt conveyor helps direct movement of harvested crop material toward the feederhouse, and 
wherein the belt conveyor comprises a rear portion that extends past a rear of the header into the inlet of the feederhouse.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trowbridge et al (9320198), in view of Persoons et al (4229932).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:


Trowbridge discloses the claimed invention, except as noted:


[AltContent: textbox (Feeder house)][AltContent: arrow][AltContent: textbox (Cleats/slats/protrusions)][AltContent: textbox (header)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rear end of the belt)][AltContent: textbox (Feeder house inlet)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    201
    364
    media_image3.png
    Greyscale


[AltContent: textbox (Feed auger)][AltContent: arrow]

    PNG
    media_image4.png
    203
    313
    media_image4.png
    Greyscale




2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1. (currently amended) A header of a combine harvester, comprising:
a belt conveyor that during operation directs a movement of harvested crop material toward a feederhouse of the combine harvester (marked up), 
wherein the belt conveyor is located adjacent an inlet of the feederhouse (shown above) and comprises at least one protrusion (marked up) extending radially from the belt conveyor that during operation of the belt conveyor helps direct movement of harvested crop material toward the feederhouse, and 
a rear portion of the belt conveyor (marked up) extends past a rear of the header (not shown) and extends into the inlet of the feederhouse (shown above; NOTE: it can be also construed the “header” ends prior to feeder house inlet).
Persoons teaches above in greater detail that any of  the belts can be further extended (even overlap) into the feeder house, past any header rear frame member.

[AltContent: textbox (Extended rear end of the belt)][AltContent: textbox (Extended rear end of the belt)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    487
    683
    media_image1.png
    Greyscale

	

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the extended belt of Trowbridge with the teachings of Persoons, because it would not have been outside the skill to further extend the belt using sound engineering skill and judgement, because finding the optimal length of the belt is well within the skill of one in the art, and it would enhance delivery of the crop.


Trowbridge, fig 3).

3. (original) The header of claim 1, wherein belt conveyor is disposed in front of the inlet of the feederhouse header (shown by Trowbridge, fig 1).

4. (original) The header of claim 3, wherein belt conveyor extends across an entire width of the inlet of the feederhouse header (shown by Trowbridge, fig 3).

5. (currently amended) The header of claim 1, wherein the header comprises an auger (marked up in Trowbridge) that during operation directs the movement of the harvested crop material toward the feederhouse, and the belt conveyor is located beneath the auger (shown by Trowbridge, fig 3).

6. (original) The header of claim 5, wherein the header comprises a trough located beneath the auger (obvious in Trowbridge), and the belt conveyor is located within an opening of the trough in front of the inlet of the feederhouse (obvious in Trowbridge).

8. (original) The header of claim 1, wherein the belt conveyor comprises a plurality of the protrusions (shown in Trowbridge).
Trowbridge).

10. (original) The header of claim 1 (see Objection above), wherein the at least one protrusion extends along a majority of a longitudinal length of the belt conveyor (obvious in Trowbridge).

The following are already addressed above, unless otherwise noted:

11. (currently amended) A header of a combine harvester, comprising: 
an auger configured to direct a movement of harvested crop material toward a feederhouse of the combine harvester; 
a trough located beneath the auger; and 
a belt conveyor located within an opening of the trough in front of an inlet of the feederhouse, wherein the belt conveyor is configured to during operation directs the movement of harvested crop material toward the feederhouse of the combine harvester, and a rear portion of the belt conveyor extends past a rearward portion rear of the header and extends into the inlet of the feederhouse.

12. (orginal) The header of claim 11, wherein the header comprises a corn header.


14. (currently amended) The header of claim 11, wherein the belt conveyor comprises at least one protrusion extending radially from the belt conveyor that during operation of the belt conveyor helps direct movement of harvested crop material toward the feederhouse.

15. (original) The header of claim 14, wherein the belt conveyor comprises a plurality of the protrusions.

16. (orginal) The header of claim 15, wherein the plurality of protrusions are circumferentially spaced apart about a longitudinal axis of the belt conveyor.

17. (original) The header of claim 14, wherein the at least one protrusion extends along a majority of a longitudinal length of the belt conveyor.

18. (currently amended) A combine harvester, comprising: a feederhouse comprising an inlet for receiving harvested crop material; and a header comprising:


19. (currently amended) The combine harvester of claim 18, wherein the header comprises an auger that during operation directs the movement of the harvested crop material toward the feederhouse, and a trough located beneath the auger, the belt conveyor is located within an opening of the trough in front of the inlet of the feederhouse.


Response to Arguments

Applicant’s arguments with respect to claim(s) 1-6, 8-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In order to ensure that the best prior art is applied, the examiner in view of the amendment(s), was necessitated to conduct additional search.  However, previous rejection is not admitted to be non-relevant, or that it had been overcome by the arguments, or amendment, or by presentation of new claims.

Amendments made to independent claims 1, 11, 18, in particular as follows:

“extends past a rear of the header” which is considered to be different from the “extends past a rearward portion of the header,” as it was previously presented.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671